 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7    OMAR HERNANDEZ,                                         Case No. 2:18-cv-00102-JAD-PAL
 8                                          Plaintiff,                     ORDER
             v.
 9                                                             (Mot for Subpoena – ECF No. 18)
      ROMEO ARANAS, et al.,                                    (Mot for Discovery – ECF No. 19)
10
                                         Defendants.
11

12          This matter is before the court on plaintiff’s Motion for Subpoena (ECF No. 18), and
13   Motion for Discovery (ECF No. 19).
14          On September 5, 2018, the court entered an Order (ECF No. 13) which stayed this case for
15   90 days to give the parties an opportunity to settle in an early inmate mediation conference. The
16   order expressly stated that “[d]uring this 90-day stay period, no other pleadings or papers shall be
17   filed in this case, and the parties shall not engage in any discovery.” An Inmate Early Mediation
18   Conferene has been set for January 4, 2019.
19          Accordingly,
20          IT IS ORDERED that plaintiff’s Motion for Subpoena (ECF No. 18) and Motion for
21   Discovery (ECF No. 19) are STRICKEN as filed in violation of the court’s order (ECF No 13).
22          DATED this 4th day of December, 2018.
23

24
                                                             PEGGY A. LEEN
25                                                           UNITED STATES MAGISTRATE JUDGE
26

27

28
                                                         1
